On the 30th day of March, 1911, appellants were found guilty in the county court of Caddo county of a violation of the prohibitory liquor law and were sentenced to thirty days' imprisonment each in the county jail, and to pay a fine of $200 each. From this judgment appellants appealed. On the 31st day of October, 1911, counsel for appellants filed in this court the following motion:
"Comes now Ben Ford, one of the plaintiffs in error in the above entitled cause, and for and on behalf of himself and himself alone, dismisses the appeal in the above entitled cause as to himself, and asks that mandate issue at once."
The motion to dismiss this appeal made on behalf of Ben Ford is hereby allowed, and this appeal is continued as to Otto Dishon. Appeal dismissed as to Ben Ford. Mandate of this court will issue immediately directing the county court of Caddo county to carry its judgment into execution against appellant Ben Ford.